     Case 2:20-cv-00766-ECM-SMD Document 18 Filed 03/17/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION


BARBARA CAUSEY GOOSBY,                         )
                                               )
     Plaintiff,                                )
                                               )
v.                                             ) CIVIL ACT. NO. 2:20-cv-766-ECM
                                               )          (WO)
                                               )
GARY LEE BRIGGS, et al.,                       )
                                               )
     Defendants.                               )

                       MEMORANDUM OPINION AND ORDER

                                I.     INTRODUCTION

       This cause is before the Court on motions to remand filed by Plaintiff Barbara

Causey Goosby (“Goosby”). (Docs. 7 & 10).

       The case was originally filed in the Circuit Court of Lowndes County, Alabama,

and was removed by Defendant Gary Lee Briggs (“Briggs”) to federal district court on the

basis of diversity jurisdiction, pursuant to 28 U.S.C. § 1332(a) and 28 U.S.C. § 1441(a).

Defendant Southeastern Freight Lines, Inc. has not been served, but consents to the

removal. (Doc. 1-3).

       On January 28, 2021, this Court granted a motion by Briggs and allowed him to

engage in limited, written discovery on the jurisdictional issue. (Doc. 15). Goosby was

directed to respond to the written discovery requests by March 1, 2021. (Id.). Briggs and

Goosby were given deadlines of March 8 and March 15, respectively, to file supplemental
      Case 2:20-cv-00766-ECM-SMD Document 18 Filed 03/17/21 Page 2 of 5




briefs. (Id.). Briggs filed a supplemental memorandum on March 4, 2021. (Doc. 17). As

of the date of this Memorandum Opinion and Order, no supplemental reply has been filed

by Goosby.

       For the reasons that follow, the Court concludes that the Motions to Remand are due

to be DENIED.

                              II.    STANDARD OF REVIEW

       Federal courts are courts of limited jurisdiction and therefore possess only the power

authorized by the Constitution or statute. Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S. 375, 377 (1994). Courts should presume that a case lies outside of this limited

jurisdiction, and the burden of establishing the contrary should be upon the party asserting

jurisdiction. Id. Although a defendant has the statutory right to remove in certain

situations, the plaintiff is still the master of his claim. Burns v. Windsor Ins. Co., 31 F.3d

1092, 1095 (11th Cir. 1994). For that reason, the defendant’s right to remove and the

plaintiff’s right to choose his forum are “not on equal footing.” Id. Accordingly, the

defendant’s removal burden is a heavy one. Id. If a plaintiff fails to make a specific

demand for damages in the complaint, “a removing defendant must prove by a

preponderance of the evidence that the amount in controversy more likely than not exceeds

the . . . jurisdictional requirement.” Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061

(11th Cir. 2010).

       When a defendant removes a case within the first thirty days after receipt of the

initial complaint, the court considers both the initial complaint and other evidence

introduced by the defendant. See Sullins v. Moreland, 2021 WL 54206, at *3 (M.D. Ala.
                                              2
      Case 2:20-cv-00766-ECM-SMD Document 18 Filed 03/17/21 Page 3 of 5




Jan. 6, 2021)(citing Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010)).

The court may use “‘deduction, inference, or other extrapolation’ to determine whether the

relevant evidence submitted by the removing party supports the existence of the required

amount in controversy.” Id. (quoting Pretka, 608 F.3d at 753). When the court is

presented with a notice of removal without facts or specific allegations, “it may not

speculate or divine ‘by looking at the stars’ the amount in controversy.” Id. (quoting

Pretka, 608 F.3d at 753).

                      III.   FACTS AND PROCEDURAL HISTORY

       The facts of this case stem from an automobile crash during which a tractor-trailer

driven by Briggs, allegedly within the scope of his employment with Southeastern Freight

Lines (SEFL), crashed with a vehicle driven by Goosby. Goosby brings claims for

negligence; wantonness; negligent, hiring, training and supervision; and vicarious lability.

       In her complaint, Goosby does not seek a specified amount of damages for the

entirety of her claims. (Doc. 1-1). She specifies that she does not seek more than $ 75,000

for one claim, but that limitation is only contained within the count alleging vicarious

liability. (Id. at 7). Goosby seeks compensatory damages for “serious bodily injuries,”

physical pain, mental anguish, medical expenses, loss of enjoyment of life, and lost wages,

and also seeks punitive damages. (Id. at 4).

       Briggs served Goosby with interrogatories, requests for production, and a request

for admissions. In the request for admissions, Briggs asked Goosby to admit, among other

things, that she intends to ask a jury for more than $75,000 in damages, to admit that she

is seeking damages for medical treatment and lost wages, to admit that she seeks damages
                                               3
     Case 2:20-cv-00766-ECM-SMD Document 18 Filed 03/17/21 Page 4 of 5




for pain and suffering in an amount in excess of $75,000, to admit that she seeks damages

for mental anguish in an amount in excess of $75,000, and to admit that she seeks punitive

damages in an amount in excess of $75,000. (Doc. 17-1 at 24-28). Briggs represents to

the Court that Goosby failed to provide any responses to the written jurisdictional

discovery, including the request for admissions. (Doc. 17).

                                     IV.    DISCUSSION

       Federal district courts have original jurisdiction in civil actions in which the matter

in controversy exceeds $75,000, exclusive of interest and costs, and which are between

citizens of different states. 28 U.S.C. § 1332. It is undisputed that complete diversity of

citizenship exists in this case. (Doc. 7 at 2). Goosby argues, however, that the case is due

to be remanded because she does not assert a specific monetary amount in her complaint,

and the Defendants have not proven the $75,000 amount in controversy required by 28

U.S.C § 1332.

       In opposing remand, Briggs argues that because Goosby failed to respond to his

request for admissions, Goosby has admitted that the complaint seeks damages in excess

of $75,000.

       Facts not answered or objected to within a request for admission are deemed

admitted. See FED. R. CIV. P. 36(a)(3). Goosby did not respond to the request for

admissions within the time ordered by the Court. Therefore, Goosby has admitted that her

complaint seeks an amount which exceeds $75,000 for three separate categories of

damages. (Doc. 17-1). Accordingly, this Court finds by a preponderance of the evidence

that the amount in controversy more likely than not meets the jurisdictional requirement.
                                              4
      Case 2:20-cv-00766-ECM-SMD Document 18 Filed 03/17/21 Page 5 of 5




See Roe, 613 F.3d at 1061. The Court concludes that it has subject-matter jurisdiction in

this case.

                                       V.     CONCLUSION

       Because, for the reasons discussed above, subject-matter jurisdiction exists in this

case, it is ORDERED as follows:

       1. The Motions to Remand (docs. 7 & 10) are DENIED.

       2. The Plaintiff shall show cause show cause, if any there be, on or before April

             2, 2021, why Defendant Southeastern Freight Lines, Inc. should not be dismissed

             due to Plaintiff’s failure to perfect service within the deadline set forth in Federal

             Rule of Civil Procedure 4(m).



       DONE this 17th day of March, 2021.



                                             /s/ Emily C. Marks
                                       EMILY C. MARKS
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                                 5
